It appears that the wife receives an income; that she is not likely to become a public charge; that the grounds of the application are the means and earning capacity of the husband; and that the parties are living apart. There is no proof that the husband abandoned the wife, nor any showing that the wife offered in good faith to return to him and resume the marital status. (Cf. Becher v. Becher, 74 N. Y. S. 2d 44, and Wax v. Wax, 275 App. Div. 845.) Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur. [See 276 App. Div. 906.]